Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
By Examiner’s Amendment, Claim 1 is amended.
Claims 1-20 are allowed. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. Authorization for this examiner’s amendment was given in a telephone conversation with Mr. Lyman Smith on 12/16/2021.
The Application has been amended as follows:
1. (Currently amended) A method for providing continuing education to a health care professional comprising:
continually assessing, electronically, via a system application server, actual clinical performance of the health care professional as recorded in a clinical data system;
automatically creating a set of granules of health care knowledge in a database on the system application server, the set of granules of health care 
associating continuing education credits with each granule of health care knowledge of the set of granules of health care knowledge;
analyzing the actual clinical performance of the healthcare provider continually to determine whether the actual clinical performance falls within defined thresholds;
training patient health risk factor machine learning models to generate patient health risk factor scores using social determinants and clinical data that correlate workflow assignment to patient outcomes;
training [[the]] workflow assignment machine learning models to assign patients to workflows to achieve improved patient outcomes;
using the workflow assignment machine learning models with the patient health risk factor scores to assign patients according to the patient health risk factor score to a workflow to improve assignment logic and rules for achieving patient outcomes;
training continuing education machine learning models with data from the patient risk factor machine learning models, with workflow variation tags from the patient workflow assignment system, and with user preferences to identify which of the set of granules of health care knowledge is correlated with improved patient outcomes;

using the continuing education machine learning models to assess knowledge granules that are deployed in accordance with the learner's preferences and learning styles;
electronically delivering the health care knowledge granule based on the established preferences of the health care provider automatically as triggered by clinical performance;
recording the health care provider's interaction with the health care knowledge granule;
determining whether the interaction with the health care knowledge granule is indicative that the health care provider consumed the health care knowledge granule; and
recording continuing education credits based on the delivered health care knowledge granule if there is indication that the health care provider consumed the health care knowledge granule.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
The cited prior art of record fails to expressly teach or suggest, either alone or in combination, the features found within the independent claims. In particular, the cited prior art of record fails to expressly teach or suggest the combination of (claim 1 being 
The claimed invention is also subject matter eligible because the recitation of trained machine learning models removes the claimed invention from being directed to any of the abstract ideas listed in MPEP 2106.
The most remarkable prior art of record is as follows:
Myers et al. (US 2008/0059292 A1).
Alyuz Civitci et al. (US 2017/0169715 A1). 
Amarasingham et al. (US 2016/0019666 A1).
Dohring et al. (US 2014/0220543 A1).
Cline et al. (US 2016/0358116 A1).
New, Jr. et al. (US 2020/0111044 A1).
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hayward et al. (US 2021/0256615 A1).
Janssen (US 2020/0258622 A1).
Abdolahi et al. (US 2019/0213302 A1).
Murray et al. (US 2019/0065597 A1).
Martin et al. (US 2018/0247549 A1).
Kim et al. (US 2014/0324457 A1).
Anand et al. (US 10,540,448 B2).
Kamen et al. (EP 3 686 897 A1).
Konson et al. (US 11,132,749 B1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica M Webb whose telephone number is (469)295-9173.  The examiner can normally be reached on 0730-1630 MTWRF.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                       /J.M.W./Examiner, Art Unit 3626            

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626